Citation Nr: 0831602	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  6-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative changes, 
chondromalacia of the patella, and status post resection of 
medial and lateral menisci of the left knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active military duty from December 142 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions (dated in 
March 2004, August 2004, and July 2005) in which the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida denied the veteran's claim for an 
increased rating for his service-connected left knee 
disability.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  See also 
38 U.S.C.A. § 7107(a)(2) (West 2002).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Review of the claims folder indicates that the veteran was 
last accorded a VA examination of his left knee in March 
2007.  A physical examination conducted on the veteran's left 
knee at that time was positive for crepitation, a mass behind 
the joint, grinding sensation, some limitation of flexion (to 
90 degrees) and limitation of extension (to 12 degrees), and 
pain on ranges of motion.  

Thereafter, in June 2007, the veteran underwent a left knee 
arthroscopy, partial lateral meniscectomy, and chondroplasty 
of all three compartments.  Post-operative diagnoses were 
characterized as a left knee lateral meniscus tear as well as 
chondromalacia of the lateral, medial, and patellofemoral 
compartments.  According to the operation report, following 
the surgery, the veteran was sent to the recovery room in 
stable condition.  

Significantly, however, the claims folder contains no more 
recent records of left knee treatment that the veteran may 
have received after the June 2007 operation-nor has he been 
accorded a VA examination to determine the current nature and 
extent of his service-connected left knee disability.  
Consequently, the Board concludes that a remand of the 
veteran's left knee claim is necessary.  On remand, the 
veteran should be accorded a VA examination of his left knee 
to determine the current nature and extent of the 
service-connected disability of this joint.  

More recently, the United States Court of Appeals for 
Veterans Claims (Court) set forth specific VCAA notification 
requirements for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  As the VCAA notice letter 
furnished to the veteran in January 2004 in the present case 
does not comply with the Court's holding in Vazquez-Flores, a 
corrective VCAA notification letter should be issued to him 
on remand.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

1.  The veteran should be provided with 
VCAA notice, in compliance with the 
requirements set forth in Vazquez-Flores 
v. Peak, 22 Vet. App. 37 (2008).  

2.  After obtaining appropriate release 
of information forms where necessary, 
obtain records of any left knee 
treatment that the veteran may have 
received since the June 2007 left knee 
surgery.  All such documents which are 
available should be associated with the 
claims folder.  

3.  Next, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature and 
extent of the service-connected 
degenerative changes, chondromalacia of 
the patella, and status post resection 
of medial and lateral menisci of his 
left knee.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent left knee pathology which 
is found on examination should be noted 
in the report of the evaluation.  In 
particular, the examiner should discuss 
any limitation of motion and 
instability found to be associated with 
the service-connected left knee 
disability.  

In addition, the examiner should 
discuss whether the veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
disability of this joint.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his left knee repeatedly over a 
period of time.  

4.  Following the completion of the 
above, the issue of entitlement to a 
rating greater than 10% for the 
service-connected degenerative changes, 
chondromalacia of the patella, and 
status post resection of medial and 
lateral menisci of the left knee should 
be re-adjudicated.  If the decision 
remains adverse to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


